DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/22/2019 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/25/2013. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 24-43 are pending. Claims 24 and 36 are the independent claims. Claims 24 and 36 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 2/15/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/15/2021: Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 101 applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-34, and 36-42 are rejected under 35 USC 103 as being unpatentable over Hall et al. (United States Patent Publication 2013/0035874) in view Arcona et al. (United States Patent Publication 2008/0153402).
With respect to Claim 24: While Hall discloses “A method of determining wear for an earth working machine having at least one earth working tool” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066]; 
“determining a first wear state of the at least one earth working tool prior to the at least one earth working tool being enganged for working earth in an earth working operation” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066];
“while the earth working tool is working the earth in the earth working operation, continuously determining an actual work output of the earth working 
“while the earth working tool is working the earth in the earth working operation, determining a second wear state of the at least one earth working tool” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066];
“based on a calculated change in wear from the first wear state corresponding to the continuously determined actual work output and a material property of a corresponding substrate worked since beginning the earth working operation” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066]; 
“and predicting a remaining work output until a third wear state of the at bit
least one earth working tool” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066]; 
“based on an expected change in wear from the second wear state corresponding to a material property of a substrate yet to be worked during the earth working operation” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066]; 
Hall does not specifically state that the calculations, such as actual work or second wear state are doing while the vehicle is engaged in earth working. Hall does disclose that the data acquisitions unit can be located inside the vehicle structure, with cameras and sensors and in Figure 8, shows data being passed while the vehicle is in operation, thus it can be understood that these values could be carried out, while in operation, another prior art is going to be introduced and the further teach these limitations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arcona into the invention of Hall to not only measure wear before, after, and during operation of working an area as Hall discloses but to also continuously measure machine and ground parameters for measurements as taught by Arcona with a motivation of creating a more robust system and “maintaining performance” [Arcona, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements wear on component determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 25: Hall discloses “The method of claim 24, wherein the at least one earth working tool includes a bit and/or a bit holder” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
With respect to Claim 26: Hall discloses “The method of claim 25, wherein the remaining work output for the earth working machine is determined in terms of at least one of: a milling output of the earth working machine; a mass of material to be milled by the earth working machine; a volume of material to be milled by the earth working machine; a remaining travel distance for the earth working machine; and a remaining working time for the earth working machine” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
With respect to Claim 27: While Hall discloses “The method of claim 24, during the earth working operation further comprising reading out at least one characteristic value from a database, said characteristic value derived from the determined material property and corresponding to a change in the wear state which is expected for a given work output in the substrate to be worked” [Hall, ¶ 0005-0012, 0028-0033, 0039-0043 and 0066];
Hall does not specifically state continually measuring material properties.
Arcona, which is also cutting monitoring system teaches “continuously determining the material property of the substrate being worked by the earth working machine” [Arcona, ¶ 0038, 0041-0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arcona into the invention of Hall to include using historical area data for wear determination as Hall discloses but to also continuously measure machine and ground parameters for measurements as taught by Arcona with a motivation of creating a more robust system and “maintaining performance” [Arcona, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements wear on component determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 28: Hall discloses “The method of claim 27, further comprising: identifying a working area within which two or more earth working machines are being used, wherein a characteristic value for the first one of the earth working machines is derived from a previously produced work output of the first one of the earth working machines and a change in wear state of the at least one earth working tool of the first one of the earth working machines corresponding to the previously produced work output” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3]; 
“and wherein the characteristic value for the first one of the earth working machines in the working area is used to determine a remaining work output for a second one of the earth working machines in the working area” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
However, Hall does disclose “For example, the analysis may discover that the excavation picks used within a certain region or used by a certain contractor have different life expectancies.  Thus, the useful remaining life calculated by the data acquisition device may be tailored to such parameters and histories that may influence the component's life” [Hall, ¶ 0029], therefore the Office is interpreting Hall as disclosing “an area where data from another vehicle could be used”.
It is the Office’s stance that Hall discloses all of the limitations of the claimed subject matter (even using other vehicles past history data when determining components expected life). While Hall does not state “defining a working area within which two or more earth working machines are being used”, Hall does disclose using past histories of certain regions and using that specific data for calculating component life expectance, which the Office finds would be obvious variants which would provide predictable results. Either defining two or more vehicles being used in a region and using one vehicle's data for the other vehicles component life expectancy calculations from the same region, or using past vehicles data for the same region, would be obvious variants and provide predictable results before the effective filing date of the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to substitute either defining two or more vehicles being used in a region and using one vehicle's data for the other’s component life expectancy calculations, or using past vehicles data for the same region since the outcome would have been predictable. 
With respect to Claim 29: Hall discloses “The method of claim 27, wherein the at least one characteristic value corresponds to one or more of: a material hardness range including a material hardness of a substrate to be worked by the earth working machine; and an abrasiveness range including an abrasiveness of a substrate to be worked by the earth working machine” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
With respect to Claim 30: While Hall discloses “The method of claim 27, further comprising determining the at least one characteristic value based on one or more machine parameters observed during operation of the earth working machine” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3]; 
Hall does not specifically state the listed parameters.
Arcona, which is also cutting monitoring system teaches ““the one or more machine parameters being selected from the group consisting of: milling depth; advance speed; milling drum rotation speed; torque currently applied to a milling drum; and power output currently being delivered by a drive engine.
” [Arcona, ¶ 0038, 0041-0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arcona into the invention of Hall to include using historical area data for wear determination as Hall discloses but to also continuously measure machine and ground parameters for measurements as taught by Arcona with a motivation of creating a more robust system and “maintaining performance” [Arcona, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements wear on component determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 31: Hall discloses “The method of claim 24, further comprising: determining a second wear state for each of a plurality of earth working tools of the earth working machine” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].]; 
“and determining a remaining work output for the earth working machine based upon each one of the plurality of earth working tools having at least a 
Office Note: Hall does not explicitly state “residual wear capacity". However it is the Offices stance that this “residual wear capacity” calculation is being carried out, or its equivalent when Hall states “Furthermore, the processor may generate a three-dimensional profile from a plurality of images of the wearable component.  The processor may determine the remaining life based off the three-dimensional profile.  It may detect the contrast of the image to determine the boundaries of the three-dimensional profile” [Hall, ¶ 0012].
With respect to Claim 32: Hall discloses “The method of claim 24, further comprising: before the third wear state of the at least one earth working tool is reached, informing a technician that tool maintenance is needed” [Hall, ¶ 0010 and 0038-0041].
With respect to Claim 33: Hall discloses “The method of claim 32, further comprising signaling the remaining work output in terms of at least one of: a distance that can still be milled by the earth working machine; a volume that can still be milled by the earth working machine; a mass that can still be milled by the earth working machine; and a remaining service life of the earth working machine” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
With respect to Claim 34: Hall discloses “The method of claim 32, further comprising: planning a working process” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3]; 

With respect to Claims 36 and 41-42: all limitations have been examined with respect to the method in claims 24-26 and 31-34. The system taught/disclosed in claims 36 and 41-42 can clearly perform the method of claims 24-26 and 31-34. Therefore claims 36 and 41-42 are rejected under the same rationale.
With respect to Claim 37: Hall discloses “The system of claim 36, wherein the controller is in mutual communication with the earth working machine via a wireless remote data transfer link.” [Hall, ¶ 0005-0012, 0028-0029, 0033, 0039-0043 and 0066].
With respect to Claims 38 and 39: all limitations have been examined with respect to the method in claims 27-30. The system taught/disclosed in claims 38 and 39 can clearly perform the method of claims 27-30. Therefore claims 38 and 39 are rejected under the same rationale.
With respect to Claim 40: Hall discloses “The system of claim 38, wherein the at least one characteristic value is stored in a memory, and the controller determines the remaining work output of the earth working machine based upon the second wear state and the at least one characteristic value” [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041, 0066 and Figure 3].
Claim Objections
Claims 35 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

                                                   Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JESS WHITTINGTON/Examiner, Art Unit 3669